AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                        FILED IN THE
                                      UNITED STATES DISTRICT COURT                                                  U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                            Oct 28, 2019
                        Isabel Rocha, Jr.                                                                          SEAN F. MCAVOY, CLERK


                                                                     )
                             Petitioner                              )
                                v.                                   )       Civil Action No. 2:19-cv-185-SAB
                                                                     )
                      State of Washington                            )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The First Amended Petition, ECF No. 10, is DISMISSED pursuant to Rule 4. A certificate of appealability
’
              is DENIED.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                           Stanley A. Bastian                                on a motion for




Date: 10/28/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
